DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Subspecies B, E, and H in the reply filed on 2/17/2021 is acknowledged.
Applicant's election with traverse of Subspecies B in the reply filed on 2/17/2021 is acknowledged.  The traversal is on the ground(s) that the subspecies are not currently claimed.  This is not found persuasive because it does not address the merit of the election requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 10, 12-19, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2021.
Claims 1, 3-9, 11, 20, 21, and 23-25 remain pending and under prosecution.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “perpendicularly” is a relative term depending on the reference point of a three dimensional object.  Since the claim does not specify from which point/axis/plane of the antenna the connecting member must extend, the claim is indefinite because the metes and bounds of the claim cannot be determined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US Pub No. 20060052782) in view of Kalfas et al (US Pub No. 20050228326), Hunter (US Pub No. 20170196508), and Demeocq (US Pub No. 20180195547).

a set screw (Figure 7, not labelled) with a first end of the set screw toward a second end of the set screw, wherein the second end of the set screw is configured to engage with an anchoring member 214, best seen in Figure 7;
an antenna 130, best seen in Figure 4 (0039, 0044); 
an integrated circuit 40, 100 in communication with the antenna, best seen in Figure 4 (0005); and 
a strain gauge 50 in connection with the integrated circuit, best seen in Figure 4 and 7  (abst, 0008, 0012, 0028, 0029, 0032, 0034, 0035, 0040, 0043, 0045, 0053, 0056, 0061).
However, Morgan et al do not expressly disclose the set screw having a central opening that extends from a first end of the set screw toward a second end of the set screw, the integrated circuit is positioned within the central opening of the set screw and the strain gauge is located within the central opening of the set screw in proximity to the second end of the set screw. 
It is noted that Morgan et al disclose that strain gauge sensor 50 and microchip 40 may be located anywhere (0028, 0036).  Figure 7 shows both the sensor and microchip positioned within pedicle screw 210/anchoring member 214 (0053).  Morgan et al also disclose the strain gauge sensor and microchip connected together, best seen in Figure 7 (0032).  Thus, Morgan et al suggest variability in the location of the strain gauge and integrated circuit.


Hunter teach that it is well-known in the art to provide strain gauges on any part of a spinal implant including the top portion of a pedicle screw assembly for the desired monitoring, best seen in Figure 11C-D (0077-0078).
Demeocq teach that it is well-known in the art to provide an analogous screw 1 comprising a central opening 10 in which strain gauges 8 are positioned, best seen in Figure 4-6 and 7 (0061, 0063, 0064-0070, 0076), as well as a microchip, i.e. NFC chip 8a, best seen in Figure 3b (0070 – edges of NFC bonded against the wall of conical hole), to provide advantages such as amplification of the deformation experienced by the strain gauges when subject to stress.
Claim 3. Demeocq teach, wherein at least a portion of the antenna, i.e. transceiver, is positioned in the central opening 10 of the screw (0070).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Morgan et al such that the set screw has a central opening that extends from a first end of the set screw toward a second end of the set screw, as taught by Kalfas et al, to provide a well known and an equally as effective configuration for the pedicle screw assembly of Morgan et al.


7. Morgan et al in combination with Kalfas et al disclose the load sensing assembly of claim 1, wherein the strain gauge is configured to measure a force between the set screw of Kalfas et al and a longitudinal member, i.e. rod 114 of Kalfas et al, when the set screw is engaged with the anchoring member, best seen in Figure 1A-1B of Kalfas et al.
8. Morgan et al disclose the load sensing assembly of claim 1, wherein the integrated circuit comprises memory 150, best seen in Figure 4, wherein the integrated circuit is configured to: store one or more measurements made by the strain gauge in the memory (0039, 0041); and transmit the one or more measurements to a reader (e.g. wireless handheld computer) when the reader is in proximity to the integrated circuit, best seen in Figure 4 (0039, 0041).
11. The office takes Official Notice that the load sensing assembly of claim 1, wherein the integrated circuit comprises one or more of the following: radio frequency identification (RFID) chip; or a near-field communication (NFC) chip as a conventional, well-known and understood embodiment of an integrated circuit.  For example, see Demeocq (0058).
s 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al in view of Kalfas et al, Hunter, and Demeocq as applied to claim 1 above, and further in view of Stein et al (US Pub No. 20110319755).
Morgan et al in combination with Kalfas et al, Hunter, and Demeocq do not expressly disclose an electronics component, wherein the electronics component comprises a top surface, a bottom surface, and one or more electrical circuits. 
Stein et al teach that it is well-known in the art to provide an analogous load sensing assembly comprising:
4. an electronics components 1616 with top, bottom, and one or more electrical circuits 1610, best seen in Figure 22 (0215, 0233). 
5. The load sensing assembly of claim 4, wherein a circuit (one of 1610) is positioned on the top surface of the electronics component 1616, wherein the location of “top” is relative, best seen in Figure 22. 
6. The load sensing assembly of claim 4, wherein a sensor 2002 is operably connected to the bottom surface of the electronics component 1616, wherein the location of “bottom” is relative, best seen in Figure 22.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan et al as modified by Kalfas et al, Hunter, and Demeocq such that there is included an electronics component with the integrated circuit of Morgan et al positioned on the top surface of the electronics component and the strain gauge of Morgan et al is positioned on the bottom surface of the electronics component, as taught by Stein et al, to provide an effective configuration for the layered construction of the load sensing assembly such that the .


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al in view of Kalfas et al, Hunter, and Demeocq as applied to claim 1 above, and further in view of Rigsby et al (US Pat No. 9498294) – cited by applicant.
Morgan et al in combination with Kalfas et al, Hunter, and Demeocq disclose the invention including Morgan et al disclosing memory 150, best seen in Figure 4, wherein the integrated circuit is configured to: store one or more measurements made by the strain gauge in the memory (0039, 0041); and transmit the one or more measurements to a reader (e.g. wireless handheld computer) when the reader is in proximity to the integrated circuit, best seen in Figure 4 (0039, 0041).
Morgan et al in combination with Kalfas et al, Hunter, and Demeocq do not expressly disclose storing a unique identifier associated with the set screw in the memory.
Rigsby et al teach that it is well-known in the art to provide orthopedic components such as set screw 128 with a unique identifier that can be stored to enable proper tracking and identification of the component as necessary, best seen in Figure 12-14 (Col.10: 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan et al as modified by Kalfas et al, Hunter, and Demeocq such that there is a unique identifier associated with the set screw that can be stored as taught by Rigsby et al, to enable proper tracking and identification of the set screw as necessary, and such that in .


Claims 20, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US Pub No. 20060052782) in view of Stein et al (US Pub No. 20110319755).

In regard to Claim 20, Morgan et al disclose a load sensing assembly for a spinal implant, the load sensing assembly comprising: 
an antenna 130, best seen in Figure 4 (0039, 0044); 
an integrated circuit 40, 100 in communication with the antenna, best seen in Figure 4 (0005); and 
a strain gauge 50 in communication with the integrated circuit, best seen in Figure 4 and 7  (abst, 0008, 0012, 0028, 0029, 0032, 0034, 0035, 0040, 0043, 0045, 0053, 0056, 0061),  wherein the strain gauge is configured to measure a force between the implant 210 and a longitudinal member 216, best seen in Figure 7 (0053).
However, Morgan et al do not expressly disclose an electronics component comprising one or more electrical circuits, wherein the electronics component is operably connected to the antenna and the integrated circuit.

21. The load sensing assembly of claim 20, wherein the electronics component 1612 is operably connected to the antenna 1614 via a connecting member 1506 that extends perpendicularly to the antenna, best seen in Figure 22 (0213-0217, 0221-0230, 0233).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan et al such that there is included an electronics component comprising one or more electrical circuits, wherein the electronics component is operably connected to the antenna and the integrated circuit, as well as a connecting member above as taught by Stein et al, to provide an effective configuration for the layered construction of the load sensing assembly such that the electronics are protected from the force that is to be exerted and measured by the strain gauge.

24. Morgan et al disclose the load sensing assembly of claim 1, wherein the integrated circuit comprises memory 150, best seen in Figure 4, wherein the integrated circuit is configured to: store one or more measurements made by the strain gauge in the memory (0039, 0041); and transmit the one or more measurements to a reader (e.g. wireless handheld computer) when the reader is in proximity to the integrated circuit, best seen in Figure 4 (0039, 0041).
23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al in view of Stein et al as applied to claim 20 above, and further in view of Kalfas et al, Hunter (US Pub No. 20170196508), and Demeocq (US Pub No. 20180195547).
Morgan et al in combination with Stein et al do not disclose at least a portion of the antenna is positioned in a central opening of a set screw. 
Kalfas et al teach that it is well-known in the art to provide a pedicle screw assembly comprising set screw 116 having a central opening that extends from a first end of the set screw toward a second end of the set screw, the set screw engaged with anchoring member 114 of analogous pedicle screw 110, as a well known and effective configuration to secure a spinal implant, best seen in Figure 1A-1B (0057).
Hunter teach that it is well-known in the art to provide strain gauges and associated elements on any part of a spinal implant including the top portion of a pedicle screw assembly for the desired monitoring, best seen in Figure 11C-D (0077-0078).
Demeocq teach that it is well-known in the art to provide an analogous screw 1 comprising a central opening 10 in which strain gauges 8 are positioned, best seen in Figure 4-6 and 7 (0061, 0063, 0064-0070, 0076), as well as a microchip, i.e. NFC chip 8a, best seen in Figure 3b (0070 – edges of NFC bonded against the wall of conical hole), to provide advantages such as amplification of the deformation experienced by the strain gauges when subject to stress.  Demeocq teach, wherein at least a portion of the antenna, i.e. transceiver, of the strain gauge is positioned in the central opening 10 of the screw (0070).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Morgan et al as modified by Stein et al such that the set screw 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Morgan et al as modified by Stein et al and Kalfas et al such that at least a portion of the antenna is positioned in a central opening of the set screw, as taught by the combination of Hunter (for spinal implants) and Demeocq, to provide advantages such as amplification of the deformation experienced by the strain gauges when subject to stress, as taught by Demeocq.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al in view of Stein et al as applied to claim 20 above, and further in view of Rigsby et al (US Pat No. 9498294) – cited by applicant.
Morgan et al in combination with Stein et al disclose the invention including Morgan et al disclosing memory 150, best seen in Figure 4, wherein the integrated circuit is configured to: store one or more measurements made by the strain gauge in the memory (0039, 0041); and transmit the one or more measurements to a reader (e.g. wireless handheld computer) when the reader is in proximity to the integrated circuit, best seen in Figure 4 (0039, 0041).
Morgan et al in combination with Stein et al do not expressly disclose storing a unique identifier associated with the set screw in the memory.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan et al as modified by Stein et al such that there is a unique identifier associated with the set screw that can be stored as taught by Rigsby et al, to enable proper tracking and identification of the set screw as necessary, and such that in combination, the integrated circuit enables the unique identifier to be stored in the memory of Morgan et al (0041) and then transmits the unique identifier to the reader in the manner taught by Morgan et al, to tie the sensor data collected by the strain gauge with the identifier for identification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791